.
                                                                      693~--   -




          OFFICE   OF THE ATTORNEY       GENERAL       OF TEXAS
                                AUfflN
B-C.-
---




  Hoaomblo Gmorge H. Shoppud
  Comptroller of pub110 Aooouatr
  Auetin, 'Peru

  Deer s:r,




            d'ere il$reoof‘jt0-F ’ lottar     of tuni 14, 1944,
          2
  ln rhlo yoon’h.quoqt  the bpd- ‘baof tble drp8rtmont 88 to
  the grdpaP'rannrr,.6P~8rre88drat  of th8 lnherltanoetex
  agd.&ut the 'ortatq of ~prank 0. P8ttlboae.   Thr will lx*-
  outed by,,MA.,
               Patti     n8 ’ ado, ln    oart,   l8   follorrt
            \, .'Y ,$ I-
            lsx c o #Dp ,Z. @r,      do~lre and boqumth
        unto y tlfo,.h?a~       Pottlbono,  81A of 4 prop-
        erty, real,~praonal 8nd mixed, end w!~ororo-
        aver lltna tr0  d,
                         roremy rort and do8orlptloa,
        with iull powor to roll 8114oonlo~ and dlr-
        pO88 Of 8~.   OC My prty th8r@Ot, a8 rho
        My dO8h0,   end ltany.tlma  ml in ruoh manner
        and upon ruoh tarmy a8 rhe mey eloot,and with
        full powor in the prrnl8@8 t0 oonre~ the ebro-
        lute r08 aimp   tit18 therrto.
Honorable oeorm H. Sheppard, page S


          =TnIRD1- It 18 my Will and dr8iro th8t
     upoa thr death of my brlotrd wlfa, Nary Pettl-
     bOna, rhould than m&ala lny of raid property
     io ho? w88@88iOll not 418~8,ed of Or We4 by
     ho?, luo hremaining property @hall ~88 to and
     beoo1p1the property of&y daughter, Mary lml~~~
     Poole, ao1 of Row fork* llewYork.*
          Thor8 Wn be M qtl88tiOnbut that I? paragraph
T3eoondm had bmen alone inoluds4 la the ~111 anb paragraph
*Third* had bean Omlttub, the wife of t&o drcrased would
hare gottrn fee limp10 title to all o? the property. How-
ever paragnph 'Third* r@8emo8 ln the daughter the right
to rroaltr a11 0r the property that the dooaitentdW1804
to hlr rlfr rhIoh ~111 remain at the death o? hi8 rlta.
The validity Of 8 dd80   8uOh l8 ia thi8 will ha8 long been
rooognized by the 005rt8 Of thie Stat..
          The will that    -8 aonrtruod by the Supream Court
0r nxa8  in thm oa8e of xoxurray, et al v. stanlay, et al,
b S. if,412, w8a quite rimilar to thm will in the prerent
oar*.  The only di??erenao between the Ba&ty will ln that
Oa8. an4 the Pettibone    will in thi8 OI88 18 that tti Baalay
~111 prorlded that all of the property rhould go to the cur-
vitlng rpousa who 8hould hsrr full power rnd oontrol 0101
the aam to UIBII   or 4lrposo of. However, tha trstatrlr f~llc-
ther rtatrd th8.t It we8 hoi will and drelro that if any o?
the property -8 rOm8tning in her hurband'r po88e881On at
hi8 death that hr rhonl4 then girr the 8~38 to the two
&bOOi Of the tO8tdrfX.       Th8 OOUXt 8tatOd 68 rOiiOW81
                  We lre of the oplnlon   that n. a.
     Ba@s;*tGok   under   thewill an l8tatr  la fee la
     tha entire propaty,    but thnt  thi8 WI8 la trust
     four the Wueri6Iarler   naaod ti the toarth par-
     lgr8ph O? thr will, emopt a8 thalr right ma        :
     11mIt.4 by the right given to him to U80 and
     dhposr of th8 property    during  hi8 liietime,.
     whloh -8 g iven  b yth 8 lZ3n88 term@   Of thr
     till.'
fhgourt    npheld the rallblty of the ~111 antIrtntod a8 fol-
                                                                             -
                                                                                 695


BOBOrabl@ -Orif@ II. 8hop~?d,              P8a8 8



              0. . . wa know of ao iniloxlble ml0 of
         lAw forbiddin &W@. lia&@y to 80 418p088 0r ho?
         property by will a8 to tart th alntlra leg81
         artate  in her hurband, with powax to him to uee
         or 4lapo80 ot any or all ot it during hi8 llte-
         tlmr, won for hi8 own bendit, and at the 8a58
         ti.IUt0VO8t l aqUitabl8 l8ta tO   in What ppight
         nmala at hla death la ho? Iii0O08, and to oon-
         ?8r upon her hurband th0 powor, and to make it
         hi8 duty by will or othonfsa, to met the lrgal
         l@tate la 8uOh romainla &Q’o~?ty et hlr death
         ln thorn.. .*
                  Th8 OOU?t ?U?thW @ULt~dl
                            . I? ldrr. Baglay had proddo
                                                in ox-
         pr088*&,0   ln her ulli that the pert of ho?
        @@tat8 remainingat the iti ot her hurband*r
        death 8hOUld go to t&e per8oM na1~06in the
        f3urth paragraph, than a lrgal l8tat8 therein
        uould harr trs8tadln thu iurdO?the tilll but
        thh rho did sot. . .*.
Th8 typ8 of will ntmrnd                to by   the Oourt in thi@'lart @.a-
tenor 18 one euoh a8 lxrauted by k2. Pottfboae.
              3%. xowrny   oa8e 18 authority for thm propo8itloa
that     tho will lxooutod by Xr. Pottlboao 18 a ralld on@ and
one    that   8hOti6 b8 r0ii0w04 la all it8 dotail          and rnrorord
by the OOUft8 Of thle Stat. I? lla0*88al'y.HOWWW,                in 80
doing thm oourt oomentrd               upon the partloular right 0r the
?&LhIdO? -6 @tat08 a8 ?OiiOW@I
                  ”
                             plalntliie bad attemptad to
                      . . . xi   the
         rho*,        at   mm0 tIa*
                             prior to tha death or I, 0.
         m&y,     to what property thal? ulttit@ and
         tenr?lc~lrlright would lttaoh    with a view to
         lntoroe IO- luppored    ?i@t, it rOti4 doubtlo
         hero beoa ha14 that the lubjaot   to rhioh ruoh
         tru8t would 80 lttaoh war than toe unoartala)
         for Jr. 6. Bagloy had, under the x111, up to the
         raw tima   0r hia death, pomr to defeat thmlt
         right to 0iv particular pnrt of thm p?opWty. . ."
                                                                           696


Honorablb    Oeorge    H. Sheppar6,    mge   4

             EatIW     datemIne       the talI4Ity Of the 4erl80 to both
thewiie and the daught8r ln tho ~111 in quortlonit bo-
oome8 neoe88ary next to oolulder the value ot laah l8tato
or Intefest in thr property for plrw8e8 or the Texar m-
horltanoe mx. Art1010 9119 or the r~lrod civil statute8
prwldr8     a8   fOiiOW81

             *All property    within the jtUi8diOtiOa      0r
      thlr State, real or per'Oon81,oorporate or in-
      oorporate, and any Intorert therrln, lnoludlng
      property p888Ing undo? a general paver ot ap
      p o lntment lxerolee4 by the doordent by will, ln-
      0iuabg the proaeedr of ii?@ insurmnoe           to thr
      oxtent   of the lmonat noelrablcl by tho cixeoutor
      or ldmlnl8trator      a8 lnruranar under pOiIOiO@
      taken out by the deoedrnt upoa hi8 own lI?e, and
      to the rxtont ot the 0x0088 over Torty Thousand
      Dollar8 ($40,000 of the mount r8oalrablo b all
      other bensflalar108 88 Inruranoe under polioI @I)
      takra   out by the deoedmt upon hi8 own lI?e, wheth-
      er belon&g      to lnhabltantr ot thir State or to
      p8rroae who are not inhabitants remrdle88 0r
      whether suoh proprty       1s looated wIthIn or with-          /
      out thie State, whlah 8hall pa88 absolutely or
      in trust by will or by the law8 Of de8Oent or
      dlrtrlbutlonot thlr or any othrr State, or by
      do86, grant, 8de, or girt nude o? Intended to
      tOk0 OrtOot in $G88e88iOn or 8njO~Mt            after the
      death of thr grantor or donor, rhall, upon pasr-
      Ing to or tor the 088 of any perIon, oorpoxmtlon,
      or r88oalatIon, k rubj8ot to a tax for tha bon-
      ltIt ot the State*@ Oeneral Revenue -6,             in 801
      oordanoe with the folloning Olas8I?IOatlon. my
      tranrtrr nade by a grantor,      vendor, or donor,
      whother by dad, grant, 8ale,Or &it, rhall, un-
      lerm mhowa to the oontrary, bo dormed to hem
      b8en mad8 in contemplation of doath          and rubjeot
      to the 8aUiO tax a8 herein prorldod, ifluah trane-
      for 18 eade wlthia tuo (L) year8 prior to the
      death of the grantor,      vendor, or dOnO?, Of a mm-
      terial prt ot hi8 l8tata, or if the tranrtrr             icad8
      within muoh per10618 in the natura Of 8 tlnal 418,
      trlbutlon of proparty and without ldrqwtr             valuable
      oon8lderatIon.       AOt8 1923, 2nd 0. 8,, 0. 68 AOt8
      1929, 418t Lea. Art C.S. 0. 109, oh. 80, 8 i, Aot8
      1939, 40th Leg., HI.E. 990, @ 1..
          Art1010 71PS or the B@T18.& Olril                                       St~tut.8   ma8
88 iollor8r
               'If the property p88i4        l8 8fote8aid
          8hA11 bo did&d    into two Or aOr lltat.8. a8
                                o r r o r life 8.nd 8 r8calnddr,
          8n l8t8to for y e a r 8
          thr t8x rhall be lrrisd on eaoh 88trts or in-
          %8re8t 8eparately, BOOording t0 the lalu8 0fth8
          ram8 et the death of the decedsnt. Th8 Value Of
          Ortat   for PIar8. l8tQt88 for lffl. rUIiSfnd8r8
          an6 WlUiti8;   8hbi b8 d,t8l%Uin8d ir thr ‘AOtU-
          lrler        a Exxprrirnoe Tablor.* a1 Sour Q8r
                Coffibinr
          OMt OOEQO8ildinth88t."     (Und8riillhl@ OW8)

                   A*     -    ha+.   pr8tiOU8lr         8tdd6        the     Wife  8n&      drughtrr
both h4V8 8-8                 8Ort Ot 8a 88tatO Or               i!lt8r88t       in th8 property
Of the       dOO8dsnt.           Za   iolloring the Bandate                   O? th8  8tatUte
thrt  th8 t8X bo lOVied agaiIl8t 8OOh 88t8t8 Or int8rO8t rooord-
ill# t0 thr Y81Ua Of th8 SW   it i8 Zl80~8S8r~that 10 d8t8tmiIlO
the ValW Of the tW0l8tater OI iilt8rO8t8, The SU~r.5.     COUrt
Of T8xr8 intit@ 088e Of HanM 1, Lad8wiL[, 11 8. -if. 153, in ln
opinioa          wrlttm        br 0h18t iu8tiOr3t8yttoo,oonsidere4 l will
which -8 Wry                  8Fai18r to the ODOin thi8 Oa8@. The Oourt
8tatd that it                 would 8881~~0 tha EiO8t f8TOrablr QO8itiOn iOr
thr lppllmtr                  8nd thereby 888uma that under the will the
rif8 took only  a lifm l8tato la ha? hu8brndcr prop8rtr with
8b8OlUtO          dower
                to di8p88   O? it &UZtng hrr lif* by de8d. Th8
OoUTt then di8OU88d    the right8 Of th. ?emhndarpIM,  &IIb
8tat8d 88 fOl&W81

                    a* . . ApFdl8llt8              do   BOt   rtand      I8       Oredit-
          Oil,     Or     p8r8Oll8    harin(lfixed right8 in the
          ptopsrtT, not t0 b0 dit88ted, Ud888                                by     8 OOn-
          rryanoo cm13000 alueblr     oon8idoration Err.
          Hiltklr f8it OOm~O118b iOX her OWB 8U&VQr%, Ot
          an7 other raa8on, to 8au     it.   Whmthrr they
          l&meld   8~8? r8Oeitr 02 beoow lIltitl8dt0 thr,
          property   Ti8lt8rHinkly luda depondont   oa the
          rolatioa, p1088U@, 8nd 8Ot Of hi8 Wlf8,       who
          w8# the aother of tha p8t8On8 who MI@ t0 take
          ii the -a %?~  did not lx8Outa the pOIHt 8Oni8rrOd
          on ho?. apOUl8tiOll l8 to why ho OoniriT8d         OD
          her rueh a power would bo unprofitable, but it
          la lik8ly   that  b  felt ha oould safely  iotrurt
          to the Roth.? I pOWat ia th. nOWOX8rOf8~ Of
    Eonorablo Ceorgm H. 8happard.               pago      6



         whioh h8r own 0hlldrra ware interO8tOd.    she
         having lXr r Oi88d
                          the poWOr OOni8rr8d UgOn her,
         through WhIltSOOV8rIQOtfW, Ot UpOn What8OW.r
         oonridrration, their oont$nsentright    ~86 for-
         lV8r Out Off, Wh8n it *a8 0~00 lI8rOi88d    8ad
         tb       rrot    th8t   the property   was reoonwy8              d   to
         h8r      i8 a Mtkr        01 110 ia~OrtaIlO8.*

                ~ttOl-liO~8   iOr thr Ortat*   Oit.        008.   .til.
                                                                Of C8p188
    v. lfud,   199 8. 0, 866,     by      Suprem
                                         the         Ooutt  o? hxar  for
    the  ruthorltt that th. r8mainder h8r. W88 l T88t8d Nmllinder.
    Tlu  Will under Oon8id8ratiOl.t    in th8t Oar. Wa8 8OUi8Wh8t dlf-
    trrrnt from    that being oonridrred          thi8  In             88idO
                                                                     opfnfon,but
    rror th8t   faot,     it dannot be denied but that the sUpr8aO court
    or T8x88 rroogniz8d that whateter right the ramaindrrmen had
    nr taord 00 a mero  oontIng8noy. Th8 OOUrt 8t8ted 88 fO11OW8,
              ‘Wh8th.tthe?.     will k lnr of thm estate
         remaining undo? the rrrroI6a of the power pre-
         88nt8 l OOUtill,$8nO~,  it 18 tNe.  But UlldM
         th8      will.   th8 VO8tIw    Of th8         ilLten8t
                                                    Of Joarph
         Caplee,and the other rtmlndrm8n,          I8 not mado
         d8prndent upon that OOntIBg8nO~. It I8 not a
         oonditlon prroodent to th8 VO8ting 0r hi8 In-
         t8rast, but only l oondition 8Ub88Qu8nt, vhioh
         maf affeot    thr amount of hi8 intero8t,    or do-
         taat it8   lnjo ~ent,   An artat* 1lmltedupon l
         oontlngrno~, to whiuh thm dt8Ot of l oonditlon
         8Ub88QU8Ilt Odly i8 &iVOIi, -St8 at OliO*, 8ubjbOt
I        t0 b   diT88t8d   Open th8 happ~&#     Of th8 OOntIA-
         gofro7. ? .a

j           ' The aaturo   of the partltolu lntk8t    oi the re-
!   MiadarIEoa ia ruoh a Oar* a8 the pr88Ont On8 -8 dirou88od
    by the Bmumnt    Court  of Cl+11 App8alr ln the aas? of norton
    tr Smith, 221 8. vi 84a.    ThO OOlvt Ot8t.d 08 fO11OW8:                       I


             “. . . &8.   R81n8, l# W8 b b nr .Sh OW, tOOk
         title Ia fee te all prOp8rty 68vl884 to hrr br
          her hu8b8nd, Oeorgo          P. Bdnr,  81~4,undot the 8x-
          pr888 9rOV18iOM           Of th@ Will, hrd th8 rb8olUt.
          right Of di8porttiOU          Ot 88LW, all8             LIO inter@8t,
          underthr term8 of th8 will, wa8 t8Sted in the
         8pp8llanto. but their interd   therein aeg0nd0a
                                                                                           ‘- 699


Honorable 08orgo X. Sheppard, pa80 T




                                  took title in tee to all the
            moWrtY         48r18~4 to her. with the oonditlonal
            itit&tiOJith8t 80 -Oh-Or 8-    l8 lpi&t Mt
            bo dl8po8edof 8nd rhould be owurd br her et   the
            time of her death 8hould b8 rhsred ia to the ex-
            t8Ut O? One-m? by the mmben O? the tertatOr'8
            ?UIl~.   Urn. Rain8 having, during her llfrtI&e,
            8XerOi886 the right and powor 8XprO88ly oonrorred
            upon her by the will to roll end diapore of the
            QrOprtr thrrrbr d@Vi8@d, it8 p?OOe8d8 OarnOt b8
            fOllOW86 Uld 01aiS8d by the lppllUlt8 in thi8
            Oa80‘ *ho80 int8re8t thrrrfn WI8 depndent UpOn
            th@ OOnditiOn th8t Yr8. &rin8 8hOtid not di8po88
            Of 8Uah prOparty durIn& her li?etLM. . l9 (CT&
            derllning OIU8)
                    B7    W8y   O?   8UIUMtY   it   18   8pp6XWit   th@t   @ii   th@
OOUrt8         Of
          thi8 St8t8 r8OOgniZe that in 8u Oh l 0880 88 the                             ~
&W88llt one th8 daughter doe8 have M illtrr-8tOr l8t8tO
Of 8OpU 8Ort in the QrOpert)rbut th6t th8 8MI# r88t8 Up08
;Ere   oont~ono~   and 18 8Ubj8Ot t0 belIq  diverted et 8np
        .

                     Attorney8 fo r th el8t8te eontond that for lnhorlt-
Moo         t6x     purporer in thir oa8e the valor lttaohmd to the
88t6t8 O? the wi?@ i8 the T8lU8 Of 8 8bIp1e ii?. 88t8tO    is
the   property. To do 80 ~Uld bb to i~nor@ the plain faOt8
of th8 0880. On AU@8t 1, 1931, A88iltWAt AttOrnrr     08n8r81
                                  8ddXV8886 t0 l%Org@ 8. s,h8p-
1. 0. ~O?&~O@~ VirOt@ WI 09illnfOII
pard in whloh the proporltion under oonrlderatton in thlr
opinion   was di8OU8886~. After qootInl(the 8pplIoable 8tat-
Ut88,        JUag@       ~Om8O;l      8t4t8d   a8   iOuOIV8   I

                  *It  till be note4 t&t  in (0880property
            i6 dirlded   into two or more 08t6t.8 *the taX
            rbll be lerl8d on uoh 88tato or inter880
            rep8ratel7, aooord1n.g to~alue~~88IM
            at the death of the droedont.*    A rule ia th8m
            glvra for oomputlng the value of pur0 life
            l8tate8lnd Other l8t@t@8 for rO-8.
HonorableOaorge Ii.8hoppar4,                    pa60    8




          Wall@ the right of dI89oritIon maI not
     ooma within the doflnitlon of an7 defined
     88tat0, yet, unque8tionably, it ie an *intorelt*
     in the land rueh a8 ia ootend and oont8mp~ete6
     tn the term8 Of the 8t8tUtO  aboro  qUOt@d.    WI.
     Cooke took, under the will, a life rrtate in
     t88t6tOrc8 land8 91U8 ‘the UIW88triOted     right
     to 8811, llI8rl8tean4 dlrpor, Of In any MM8Il
     8hO ni8y        888 fit’    any     and    ~11 real pro&Wty          dir-
     porti of         by hla    will, axorptlng the               four   reotiona
     -6.
          *It I8 q OQkLlOll,Md I80 8dvI8*, th8t h8r
     l8ta tarhould be oharged, not only with the ralua
     a? her life artate In all the lmd8, but, ll80,
     with the fair and r8aronablo value 0s h8r right
     to rell and oonT8y8614 18ndrwith the lmpllod
     right      to    own and
                      appropriate the prooded8. Thl8
     uPbr80.8         lV8-
                    right Of lbrolut@  OWllerrhip,ax-
     oepting th8 right ta dirpore of 8aid 18nd8 by will
     Or t0 hare 8aJM pa88 t0 her heir8  by de808xt.

          90 th8 ordinary   pw80~1, r uo h l right wool4
     be worth th6 m8rket  valw of the land8 Sot, on
     the l88um tlon that every parton,   lookiagto hla
     own rrlf-!nt8rast.r will do th8t   which best rub-
     88H88 hlx perrod     Iatrrertr, the ordinary per-
     80~~. therefore            would        lxer818e    right and.8811
                                                            hlr
     the land8 ix hi8 lI?otime an&                      lpproprlata
                                                                the pro-
     ;:::, whloh he             roald        hare the 0188~ legal right
            .

          *A life 88tate Inrol+er the right of th8 life
     tenmt to OOOUpf, 080 and maJoT a 18ndrd 88t8t8,
     lnoludIn( the right to renb th8 88a8 a a ld
                                               pproprl-
     ate the rcmtal8. m valtii~   ruoh lI?e 88tate  the
     law l88uaeo that thr life tenant will avail him-
     8@ lffO
           6?              lld
            21 the r ig h t8                      priYii8~8         glWIt@d;     lld,
     henoe, in deteraln~ #uoh value th@ law take8 in-
     to 4.onridmtion   the value of 8li suoh right8 a8
     I? ?ully lx*r018*4~ In other wordr; the law a8-
     8U88   that a life t8nant ~111 avail hlmaolf of lrrr7
     rl&t and prlrllo~e ia or&r?   to Qromote hia 8rl?-in-
     tere8ta.

            “By
              lB81057,            r     8UbBit    tb6t it lDIr -11 br aa-
     $uawd in thi8 0888               th6t     the lif. t.IlMt, hW8. cook@,
Eonorablo          CMorgr       E.   Sheppard,   Page   9




       will aTal harrelt or the ri@lt   to 8811 an4 die
       pass 0r the lands in question in her iir0th
       and that,  therefore, hsr ostate should be tax.4
       with the iull  mlue ot as14 lands at ths death
       or    th0         te8kt0r.

                   'It
                   oocura  to ae that tEl8 woo;ld more likolf
       sttsio   thr rnda of justloo   than would bo done br
       texing   the rstatr or ths rezalndsrzma with the
       rull talus or ths sotats lo remindor, when, in
       all probability,     thslr latsrest in said lands will
       be 4eieat.d    by tha sals or aaes by ths llfs tsnant,
       la whloh ltentthey would br pafling      tars8 on WI
       sstste   vhloh thmr never raoelve.*
                       09lnlon or this depsrtcent
                   It is       the                    that the oor-
rrot  rulr or law  to be applied was announoed ln this opinion
or Judge  mrth8e~.     Vnder our statutss ths talus or the dir-
rrrrnt   sstatrs or.lntensts sre to bs assessed as of the date
0r   the death 0r the droadent.      As 0r suoh 4ato the tire in
ths Pettlbone will took an intersat or sstate ia the prOpert
oi the drcodantwhloh unqus~tlooabl~ (~srsher the full valur
or all the property devised.       It   18 our oplalon that ths
lstste or interest of the daughter h88 no prrsaat        value for
lnherltsoor tax purposrs      4s that the ram would be no mar,
thsn an srpaotenop    or ruture   p~ssesslon. To assess end ool-
lrot a tar against the estate or lntsrsst or the daughter
would bo to oollsot a tax against an interart that may never
eoizeinto being. On the othor hsnd to collsot the tax agalast
the estate 0r ths nothsr as ii ths sane 1s only s iire estats
woPl4 nob be to assess the tax       SgSinrt  tbt  estate at its
present run    valus.
                   In this roanmotionw hate                 oonsidrrrd   the   oplnlon
or   the         States Boar6 0r Tar ~ppsals la the nratter0r
            vaited
the Estate oi Carrie       L. Jon08 subaittsg       to US by the sttor-
nays   ror ths sstate.      we find     nothing la that opinion eon-
trary   to the posltlonwe are takinghere&%. In that oass                  .
tb    oourt  raoognlasd.th     valtdity       of a will spd its prorlsions
whloh were very sldlar to tEo will in qUSStibB              in thls aam.
In that oass the husbenb did            rirst   ~4 hit the propsrty to
the wire to use or dispose        0r and ii      any 0r the saae rszalnsd
to go at her death to the daughter.              The court ha14 that when
the wi.Sadied t&s property greasedto the daughter under the
till ot the husbandand thst                      therefore the sue wss not taxable.
Honorrblo          Q.org.    IL     8hop~r4,           mu@    10



                                                                                                         I
rho ease door not lnr o lr o l sltuatlon or Sn lnhorlt@nSS                                               z
tax or en rstste tar boln4 sssSsss4 Sgslnst the rsrlou8
intersets or estates 88 0r ths tim0 0r th0 dsrth 0r th8                                                  ‘;
husbsn4.                                                                                                  c
                                                                                                          !
          Ths oonoloslon w hare rnnoonor6her prsvlously
hem statedby ths oourtsor the State or jisw York on at
lssst two 0008810121* In the ossr 0r In mtrt Bsr~ms
Petate, 2a5 Iom Tork Supplunent 549, th. oourt uag oon#i4B                                               (
lrhg A till whloh left l life ortat. ia the satin rsnulbdsr                                              i
to the widow with gewrr to use the whole or say part for her
SUppOrt end laalntensnosla the went that ths inooae&erlre&
tMrsi?Om shouldnot la her opinionbr sPirlolsntror tht
          'lb tslw Of the propotty whloh had been left by
~~%;4ent     wss $18,540.3b. The State mx Orrlolrls taxed
the value or th0 tir8*8 88t8te et $~,wM.oo, msn th8 wire
dir4 the OiiiSlSlS SttS!&Od t0 tSX the DSXtr who WSS thS
r8m.sIndermanin the orlglnalwill oi the husband oa ths talus
Or the property thus p@##lngto ~14 rwmlndemn.       ms
oourt     state4       88 r0110w8f

              •l&~81tloa o? the @stats ,lnbrlsi, is,
         that the interest or the widow under the will
         ~SS S bars r00 en4 that aha me thmoron        prop-
         wly trxsbls in 1915 on th8 eatin runalndrr
         o r the l8tsth     This oontrntloa sppesrs to be
         wholly mund. . . True, the sppr~lsor, in 1915,
         rrre& in air 4rtrrminatlon of the rslus oi thm
         lirs estate wlth pwst to oonsumo,sines lt
         shoula  hsrr   been fixed et $l4,a40.33  ea4 not at
         $4,aB4.00.*

                fn     other      words        the aoust etato             that      St    the    titm
or tha death or the originaldrosdsnt,evea though 6ho wiis
got only s life estate with the powsr to 4lsposeor t&a prop
e&y, rho hsd 6OttM    fall valim an4 the tax should hare bean
sssessr4sgalasther sstataet the fullrsluo of the proprt7.
                m      thr   oaso     or   In    Ro:     FOst*s      fstate,         155 Rsw York
m~;lemrnt           4a4, the oow                    8saS proposl-
                                               wss.oonrronts4 with             the
       u rsrerrlng  to the estate that was trsashrrsd    to the
v&lo; upon the death of deordsat,aad in hOldhI that the 8s~.
shouldbe tush at th8                    rUii     Vdu@        Oi    th.POQUtJ,             tb     8OWt
ststod      88 ion0888
                                                                               703

Honorable   Qoorm X. 8brpprl,           Pgo   11


          ‘It 18 trsnsierrea  to her wider  the draw
     dent*@ till an4 the state lm~08rr a tax apon the
     vslms oi the proport trsnsrerre4.     There is ILO
     luthorlty la the tax law for sssessing 8 tax up
     on the mlue or her w0     estatoin th8 resl4us~,
     boausr thst   18 not the l&west    trrnsrsrrsd to
     her br thb will or the deardent.    Bho is sntltlsd,
     not only to the inoosm from thr rosldusr~ during
     her life, but also to the prlnoipl. . .*
            It    is   the    opinionor thls~drpsrtmsnt       the rule
                                                             that
lxmounoe4   in   the     tw Kew York eases quote4 troa   and the reason-
ina used thoreia        is oorreot.  It  is our oplnloa thrrsrore that
the estate     or We.     Pottlbono should be taxed at the tull mlue
0r  the property      and the estate or the daughtrr,    la thrt  it h88
noQbnlient     value ror lnheritsnoe     tax p8arp0ses, ir thererore not
        .


                                                      Teurs very    truly

                                                   ATTORKRT CZHERAL Q$ TEXAS




                 APFMVE??JLJL25,~1940

                  ~.-d
                 ATTORNEY GENERAL OB TEXAS